ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                  )
                                               )
Clark/Balfour Beatty - NCE, A Joint Venture    )        ASBCA Nos. 60550, 60551
                                               )
Under Contract No. W912DR-07-C-0027            )

APPEARANCES FOR THE APPELLANT:                          Robert M. Moore, Esq.
                                                        Robert D. Windus, Esq.
                                                         Moore & Lee, LLP
                                                         McLean, VA

APPEARANCES FOR THE GOVERNMENT:                         Thomas J. Warren, Esq.
                                                         Acting Engineer Chief Trial Attorney
                                                        Raymond 0. Schlee, Esq.
                                                         Assistant District Counsel
                                                         U.S. Army Engineer District, Baltimore

                                 ORDER OF DISMISSAL

       By motion filed on 12 December 2017, the parties jointly moved for the dismissal
of these appeals and the corresponding government affirmative claims with prejudice.
Accordingly, these appeals are dismissed from the Board's docket with prejudice.

      Dated: 14 December 201 7


                                                   J.REI OUTY
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA Nos. 60550, 60551, Appeals of
Clark/Balfour Beatty - NCE, A Joint Venture, rendered in conformance with the
Board's Charter.

      Dated:      DEC 1 5 2017
                                                   JEFFREY D. GARDIN
                                                   Recorder, Armed Services
                                                   Board of Contract Appeals